Exhibit 10.79




EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”) made and entered into in Danbury, CT, by
and between Tasker Products Corp. (the “Company”), a Nevada corporation with its
principal place of business at 39 Old Ridgebury Road, Suite 14, Danbury, CT, and
Lanny Dacus (the “Executive”), effective as of the 12th day of December, 2006.


WHEREAS, the operations of the Company are a complex matter requiring direction
and leadership in a variety of arenas, including financial, strategic planning,
regulatory, community relations and others;


WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company; and


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company therefore wishes to employ the Executive as its Chief Executive Officer
and President and the Executive wishes to accept such employment;


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:
 
1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.


2. Term. Subject to earlier termination as hereafter provided, this Agreement
shall have a term of two (2) years commencing on the effective date hereof. The
term of this Agreement is hereafter referred to as “the term of this Agreement”
or “the term hereof.”


3. Title and Duties. Executive agrees during the term of this Agreement to
devote substantially all of his working time, attention, skill and efforts
during normal working hours to the performance of his duties, faithfully and to
the best of his abilities and in accordance with the supervision and direction
of the Board of Directors of the Company (the “Board”). The Executive shall
serve as Chief Executive Officer (as of December 14, 2006) and President (as of
December 12, 2006) of the Company and shall have duties customarily associated
with such positions and such other duties as reasonably determined by the Board,
in its discretion. Provided, however, that the Executive may devote reasonable
amounts of time required for purposes of:


(a) serving as a director or member of a committee of an organization or
corporation, provided such activities do not involve a conflict of interest with
the Executive’s duties and responsibilities at the Company and do not interfere
with the regular and diligent performance of those duties and responsibilities.


 
 

--------------------------------------------------------------------------------

 
(b) managing his personal investments or engaging in any other noncompeting
business activities, provided that such activities do not involve a conflict of
interest with the Executive’s duties and responsibilities at the Company and do
not interfere with the regular and diligent performance of those duties and
responsibilities.


4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company,
pursuant to this Agreement or otherwise:
 
(a) Base Salary. During the term hereof, the Company shall pay the Executive a
salary at the rate of Sixty Thousand Dollars ($60,000) per annum (“Base
Salary”), payable in accordance with the payroll practices of the Company for
its executives. Executive’s Base Salary may be subject to increase by the Board
in its sole discretion.


(b) Bonus Compensation. Executive shall be eligible to be considered for a bonus
annually during the term hereof. The amount of such bonus, if any, shall be
determined by the Board in its sole discretion.


(c) Vacations. During the term hereof, the Executive shall be entitled to
twenty-five (25) days of vacation per year, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. Vacation shall otherwise be governed by the
policies of the Company, as in effect from time to time.


(d) Other Benefits. During the term hereof and subject to any contribution
generally required of Executives of the Company, the Executive shall be entitled
to participate in any and all employee benefit plans from time to time in effect
for Executives of the Company generally, except to the extent such plans are in
a category of benefit otherwise provided to the Executive (e.g., severance pay).
Such participation shall be subject to the terms of the applicable plan
documents and generally applicable Company policies. The Company may alter,
modify, add to or delete its employee benefit plans at any time as it, in its
sole judgment, determines to be appropriate, without recourse by the Executive.
The Company also agrees to provide the Executive with short term and long term
disability benefits. In the event that the Company terminates its group health
insurance plan, the Company agrees to reimburse the Executive for the costs of
obtaining comparable health insurance coverage during the term of this
Agreement. The Company agrees to reimburse the Executive for the cost of his
continued group health insurance coverage (under a prior employer’s plan) until
he receives family coverage under the Company’s group health insurance plan.


(e)  Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities hereunder, subject to such
reasonable substantiation and documentation as may be specified by the Company
from time to time.


 
-2-

--------------------------------------------------------------------------------

 
(f) Company Automobile. The Company will provide the Executive with a Company
automobile during the term hereof, and will reimburse the Executive for all
reasonable automobile expenses.



(g)  
Warrants.



(i) The Executive has been granted (subject to execution of this Agreement)
warrants exercisable for 4,777,778 shares of the Company’s common stock, at an
exercise price of $0.11 per share (the “Initial Warrants”). Five Hundred Ninety
Seven Thousand Two Hundred Twenty Four (597,224) shares of the Initial Warrants
vest three months from December 1, 2006 (such date of December 1, 2006 being the
“Grant Date”). The remaining Four Million One Hundred Eighty Thousand Five
Hundred Fifty Four (4,180,554) shares vest in equal quarterly installments
thereafter (i.e., 597,222), with full vesting of all Initial Warrants occurring
on the two (2) year anniversary of the Grant Date. The Executive has been
granted (subject to execution of this Agreement) additional warrants exercisable
for 13,222,222 shares of the Company’s common stock (the “Additional Warrants”).
The Additional Warrants shall vest and be exercisable as follows: (i) Additional
Warrants exercisable for One Million Six Hundred Fifty Two Thousand Seven
Hundred Seventy Eight (1,652,778) Company shares shall vest, at an exercise
price of $0.12 per share, on March 31, 2007; (ii) Additional Warrants
exercisable for Six Million (6,000,000) Company shares shall vest in three equal
installments (i.e., 2,000,000 each), at an exercise price of $0.12 per share in
the second, third and fourth calendar quarters of 2007, provided that, (A) in
such second calendar quarter Executive has brought one poultry or seafood plant
as a customer to the Company and (B) for each of the third and fourth calendar
quarters the Executive has brought two poultry and/or seafood plants as
customers to the Company (it being understood that in the event that Executive
has brought at least five poultry and/or seafood plants as customers to the
Company during calendar year 2007, all of the Additional Warrants described in
this clause (ii) shall vest on the date on which the Executive brings the fifth
poultry and/or seafood plant customer to the Company during such calendar year);
(iii) Additional Warrants exercisable for Four Million (4,000,000) Company
shares shall vest, at an exercise price of $0.18 per share, in the first and
second calendar quarters of 2008, provided the Executive has brought two poultry
and/or seafood plants as customers to the Company during each such calendar
quarter (it being understood that in the event that Executive has brought at
least nine poultry and/or seafood plants as customers to the Company prior to
July 1, 2008, all of the Additional Warrants described in clause (ii) above and
this clause (iii) shall vest (to the extent not previously vested) on the date
on which the Executive brings the ninth poultry and/or seafood plant customer to
the Company) and (iv) Additional Warrants exercisable for One Million Five
Hundred Sixty Nine Thousand Four Hundred Forty Four (1,569,444) Company shares
shall vest, at an exercise price of $0.18 per share, on September 30, 2008
provided the Executive has brought two poultry and/or seafood plants as
customers to the Company during the third calendar quarter in 2008 (it being
understood that in the event that Executive has brought at least eleven poultry
and/or seafood plants as customers to the Company prior to October 1, 2008, all
of the Additional Warrants described in clauses (ii) and (iii) above and this
clause (iv) shall vest (to the extent not previously vested) on the date on
which the Executive brings the eleventh poultry and/or seafood plant customer to
the Company). Notwithstanding the foregoing, all of the Additional Warrants
shall vest no later that the date that Executive has brought his eleventh
poultry and/or seafood plant as a customer to the Company. Vesting of the
Initial Warrants and the Additional Warrants shall cease if the Executive’s
employment under this Agreement is terminated, unless termination is by the
Company other than for Cause, by the Executive for Good Reason, or caused by the
Executive’s death or disability. Each of the Initial Warrants and Additional
Warrants are exercisable for a ten (10) year period following the Grant Date,
provided, however, that if the Executive’s employment under this Agreement is
terminated by the Company other than for Cause, by the Executive for Good
Reason, or caused by the Executive’s death or disability, such warrants are
exercisable no later than five (5) years from the date of such termination,
resignation, death or disability (but in no case later than ten years following
the Grant Date); provided, further, that in the event the Executive’s employment
under this Agreement is terminated by the Company for Cause or by the Executive
without Good Reason, such warrants are exercisable through the date of
termination or resignation (to the extent vested).


(ii)  In the event the Company undergoes a Change in Control, as defined below,
one hundred percent (100%) of the then unvested portion of the Initial Warrants
and Additional Warrants shall become vested and exercisable upon the occurrence
of such Change in Control. A “Change in Control” means the occurrence of any of
the following events: (a) the Company is a party to, or the stockholders
approve, a merger, consolidation or reorganization with another entity (other
than a merger, consolidation or reorganization that results in the shareholders
of the Company immediately prior to the transaction holding more than 50% of the
voting power of the surviving entity in the transaction immediately after
consummation of the transaction); (b) a sale of all, or substantially all, of
the assets of the Company; (c) any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, or any
syndicate or group deemed to be a person under Section 14(d)(2) of the Exchange
Act, is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of shares of common stock of the Company
representing 35% or more of the voting power of the Company’s then outstanding
securities entitled to vote in the election of directors of the Company; or (d)
the Company is dissolved or liquidated; provided however, that a change in
control under clause (a), (b), (c), or (d) shall not be deemed to be a Change in
Control as a result of an acquisition of securities of the Company by an
employee benefit plan maintained by the Company for its employees.


 
-3-

--------------------------------------------------------------------------------

 
(iii)  In the event the Executive’s employment under this Agreement is
terminated by the Company other than for Cause, by the Executive for Good
Reason, or caused by the Executive’s death or disability, the unvested portion
of the Initial Warrants that would have otherwise vested in the succeeding two
(2) calendar quarters shall become vested and exercisable upon the occurrence of
such termination, resignation, death or disability.
 
5. Termination of Employment. Notwithstanding the provisions of Section 2
hereof, the Executive’s employment hereunder shall terminate prior to the
expiration of the term under the following circumstances:


(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive, to his estate, (i)
the Base Salary earned but not paid through the date of termination, (ii) any
vacation time earned but not used through the date of termination, (iii) any
business expenses incurred by the Executive but unreimbursed on the date of
termination, provided that such expenses and required substantiation and
documentation are submitted within sixty (60) days of termination and that such
expenses are reimbursable under Company policy; (iv) continued payment of Base
Salary for the period of time that the Executive would have been entitled to
receive such payments under Section 5(d) below if his employment had been
terminated by the Company other than for Cause on the date of his death; and (v)
any bonus owed to the Executive. The Company shall have no further obligation to
the Executive hereunder.


(b) Disability.


(i) The Company may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment hereunder through any illness, injury, accident
or condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of his duties and responsibilities
hereunder, for one hundred twenty (120) consecutive days during any calendar
year. In the event of such termination, the Company shall pay to the Executive
(i) the Base Salary earned but not paid through the date of termination, (ii)
any vacation time earned but not used through the date of termination, and (iii)
any business expenses incurred by the Executive but unreimbursed on the date of
termination, provided that such expenses and required substantiation and
documentation are submitted within sixty (60) days of termination and that such
expenses are reimbursable under Company policy.


(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:


(i)       The Executive’s conviction of a felony or conviction of any other
crime involving moral turpitude (which specifically excludes all traffic
violations);
 
 
-4-

--------------------------------------------------------------------------------

 
(ii)      The Executive’s theft, embezzlement, misappropriation of or
intentional and malicious infliction of material damage to the Company’s
business or property;


(iii)  The Executive’s gross dereliction of duties or gross negligence if not
cured by the Executive within twenty (20) business days following notice from
the Company specifying in detail the nature of such breach; or


(iv)  The Executive’s breach of any material term of this Agreement not cured by
the Executive within twenty (20) business days following notice from the Company
specifying in detail the nature of such breach.


Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than payment to the Executive of (i) the Base Salary earned but not paid through
the date of termination, (ii) any vacation time earned but not used through the
date of termination, and (iii) any business expenses incurred by the Executive
but unreimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within sixty (60) days
of termination and that such expenses are reimbursable under Company policy.
 
(d)  By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, and provided that no benefits
are payable to the Executive under a separate severance agreement or an
executive severance plan as a result of such termination, then for a period of
twenty-four (24) months less one month for each month after the effective date
hereof (but in no case for less than twelve (12) months), the Company shall (i)
continue to pay the Executive Base Salary at the rate in effect on the date of
termination, and any bonus to which he would have been entitled during such
period and (ii) continue to provide Executive with health insurance coverage at
a level equivalent to that provided to Executive by Company immediately prior to
the termination date. Any obligation of the Company to the Executive hereunder
is conditioned, however, upon the Executive’s signing a mutually acceptable
release of claims. Base Salary to which the Executive is entitled hereunder
shall be payable in accordance with the normal payroll practices of the Company.


(e)  By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason, upon notice to the Company setting forth
in reasonable detail the nature of such Good Reason. The following shall
constitute Good Reason for termination by the Executive:


(i)       Failure of the Company to continue the Executive in the positions of
Chief Executive Officer or President;


(ii)      Material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority, a Change in Control, or a request by the
Company, whether written, verbal or implied, to engage in unlawful behavior,
including but not limited to violating SEC or NASDAQ rules or regulations;


 
-5-

--------------------------------------------------------------------------------

 
(iii)      Material failure of the Company to provide the Executive the
compensation and benefits in accordance with the terms of Section 4, excluding
an inadvertent failure which is cured within ten (10) business days following
notice from the Executive specifying in detail the nature of such failure; or


(iv)      Relocation of Executive’s principal Company office to a location more
than 50 miles from Executive’s principal Company office on the effective date of
this Agreement; provided, however, that a relocation of Executive’s principal
Company office to the State of New Jersey shall not be deemed to be an event of
Good Reason hereunder.


In the event of termination in accordance with this Section 5(e), and provided
that no benefits are payable to the Executive under a separate severance
agreement or an executive severance plan as a result of such termination, then
the Executive will be entitled to the same pay he would have been entitled to
receive had the Executive been terminated by the Company other than for Cause in
accordance with Section 5(d) above; provided that the Executive satisfies all
conditions to such entitlement, including without limitation the signing of an
mutually agreeable release.


(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon thirty (30) days’ notice to the Company.
In the event of termination of the Executive pursuant to this section 5(f), the
Company shall have no further obligation to the Executive, other than (i) the
Base Salary earned but not paid through the date of termination, (ii) payment
for any vacation time earned but not used through the date of termination, and
(iii) any business expenses incurred by the Executive but unreimbursed on the
date of termination, provided that such expenses and required substantiation and
documentation are submitted within sixty (60) days of termination and that such
expenses are reimbursable under Company policy. The Company may elect to waive
the period of notice or any portion thereof.
 
6. Effect of Termination. The provisions of this Section 6 shall apply to
termination due to the expiration of the term hereof, pursuant to Section 5 or
otherwise.


(a) Payment by the Company of any Base Salary, any Base Salary continuation,
bonus and benefits that may be due the Executive in each case under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company to the Executive. The Executive shall promptly give
the Company notice of all facts necessary for the Company to determine the
amount and duration of its obligations in connection with any termination
pursuant to Section 5(d) or 5(e) hereof.


(b)  Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 7, 8 and 9 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) or 5(e) hereof
is expressly conditioned upon the Executive’s continued full performance of
obligations under Sections 7, 8 and 9 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d) or 5(e), no compensation is earned
after termination of employment.


 
-6-

--------------------------------------------------------------------------------

 
7. Restrictive Covenants. During the term of this Agreement and for a period of
twelve (12) months from the date on which the Executive's employment with the
Company terminates, the Executive covenants and agrees that he shall not do any
of the following:
  
(a)       recruit, solicit or induce any employee, consultant, agent, director
or officer of the Company to terminate his/her employment with, or otherwise
cease any relationship with, the Company; or


(b)   divert, or take away any clients, customers or accounts, or prospective
clients, customers or accounts, of the Company, or any of the Company’s business
with such clients, customers or accounts which were contacted, solicited or
served by Executive, or were directly or indirectly under Executive’s
responsibility, while Executive was employed by the Company, or the identity of
which Executive became aware during the term of employment except as agreed upon
in writing signed by a duly authorized officer of the Company.


If any part of this Section 7 shall be determined by a court of competent
jurisdiction to be unreasonable in duration, geographic area, or scope, then the
provisions of this Section are intended to and shall extend only for such period
of time, in such area and with respect to such activities as shall be determined
by such court to be reasonable and all provisions hereof shall be applied to the
fullest extent permitted by law.


8. Non-Disclosure of Confidential Information.


  (a) The Executive shall not during the term of this Agreement and for a
twenty-four (24) month period following termination of his employment hereunder
intentionally or negligently use or disclose to any person, firm or corporation
any confidential or proprietary information acquired by him during the course of
his employment relating to the Company (or relating to any client of the
Company) except in the course of performing his duties for the Company. Such
confidential and proprietary information shall include, but shall not be limited
to, proprietary technology, trade secrets, patented processes, research and
development data, know-how, formulae, contractual information, pricing policies,
the substance of agreements and arrangements with customers, suppliers and
others, names of accounts, customer and supplier lists and any other documents
embodying such confidential and proprietary information, that is not already
known to the public.


   (b)  All information and documents relating to the Company shall be the
exclusive property of the Company, and the Executive shall use his best efforts
to prevent any publication or disclosure of such information and documents. Upon
termination of the employment of the Executive with the Company, the Executive
shall not take from and will promptly return to the Company all documents,
records, customer lists, computer programs, equipment designs, technical
information, reports, writings and other similar documents containing
confidential or proprietary information of the Company, including copies
thereof, then in the Executive's possession or control.


 
-7-

--------------------------------------------------------------------------------

 
9. Proprietary Rights. Any and all inventions, processes, procedures, systems,
discoveries, designs, configurations, technology, works of authorship, trade
secrets and improvements (whether or not patentable and whether or not they are
made, conceived or reduced to practice during working hours or using the
Company's data or facilities) (collectively, the "Inventions") which the
Executive makes, conceives, reduces to practice, or otherwise acquires during
his employment by the Company (either solely or jointly with others), and which
are related to the Company's present or planned business, services or products,
shall be the sole property of the Company and shall at all times and for all
purposes be regarded as acquired and held by the Executive in a fiduciary
capacity for the sole benefit of the Company. All Inventions that consist of
works of authorship capable of protection under copyright laws shall be prepared
by the Executive as "works made for hire", with the understanding that the
Company shall own all of the exclusive rights to such works of authorship under
the United States copyright law and all international copyright conventions and
foreign laws. The Executive hereby assigns to the Company, without further
compensation, all such Inventions and any and all patents, copyrights,
trademarks, trade names or applications therefor, in the United States and
elsewhere, relating thereto. The Executive shall promptly disclose to the
Company and to no other party all such Inventions and shall assist the Company
for its own benefit in obtaining and enforcing patents and copyright
registrations on such Inventions in all countries. Upon request, the Executive
shall execute all applications, assignments, instruments and papers and perform
all acts (such as the giving of testimony in interference proceedings and
infringement suits or other litigation) necessary or desired by the Company to
enable the Company and its successors, assigns and nominees to secure and enjoy
the full benefits and advantages of such Inventions.


10. Right to Injunction. The Company and the Executive each acknowledge that the
services to be performed by the Executive hereunder are unique and that the
Company required the Executive to enter into this Agreement as a condition to
his employment by the Company. The Executive specifically acknowledges and
agrees that the restrictions imposed by Sections 7 and 8 are reasonable as to
duration, geographic area and scope and are necessary for the protection of the
interests of the Company. Any breach or threatened breach of any provision of
this Agreement by the Executive shall entitle the Company, in addition to any
other remedies available to it at law or in equity, to bring an action in any
court of competent jurisdiction to enjoin any such breach or threatened breach
and to obtain an order temporarily or permanently enjoining any such breach or
threatened breach, without posting bond, and the Company shall be entitled to
recover from the Executive the Company’s reasonable attorneys’ fees and costs in
obtaining such relief.


11. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.


12. Assignment. This Agreement shall not be assignable by the Executive or the
Company without the written consent of the other party, provided, however, that
the Company may assign this Agreement to any person, partnership or corporation
which acquires all or substantially all of the assets or capital stock of the
Company.


13. Waiver, Amendment and Alteration. The waiver by either party of a breach of
any provision of this Agreement shall not operate as or be construed as a waiver
of any prior or subsequent breach thereof. This Agreement may be amended or
modified only by a written instrument signed by the Executive and by an
expressly authorized representative of the Company.


 
-8-

--------------------------------------------------------------------------------

 
14. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that Executive is not now subject to any
covenants against competition or similar covenants or any court order or other
legal obligation that would affect the performance of his obligations hereunder.
The Executive will not disclose to or use on behalf of the Company any
proprietary information of a third party without such party’s consent.   


15. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at its
principal place of business, attention of the Secretary, or to such other
address as either party may specify by notice to the other actually received.


16. Indemnification. During the Executive’s employment and thereafter, the
Company agrees to indemnify, including, without limitation, advancement of all
costs and fees, the Executive from and against any liability and expenses
arising by reason of Executive’s acting as an officer or director of the Company
or any of its subsidiaries, in accordance with and to the fullest extent
permitted by law. During the term of this Agreement, the Company shall maintain
commercially reasonable Directors and Officers liability insurance, under which
the Executive will be a covered person. Such liability insurance shall have such
terms and policy limits of coverage as are determined appropriate by the Board.
 


17. Gross-Up.
 
(a) In the event it shall be determined that any payment, benefit or
distribution (or combination thereof), whether paid or payable or distributed or
distributable pursuant to the terms of this agreement, or otherwise, by the
Company, any of its affiliates, or one or more trusts established by the Company
for the benefit of its employees, to or for the benefit of the Executive (a
“Payment”) is subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code (the “Code”) or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), the Executive shall be entitled to receive an additional payment or
payments (each, a “Gross-Up Payment”) in an amount such that after payment by
the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to one-half of the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing, the parties will work together in good faith,
prior to the payment of any Payments that could be subject to an Excise Tax, to
take reasonable actions to avoid the imposition any Excise Tax on the Executive,
including by seeking shareholder approval in a manner intended to comply with
the shareholder approval exception under Code Section 280G(b)(5).
 
 
-9-

--------------------------------------------------------------------------------

 
(b) All determinations required to be made under this Section 17, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized certified public accounting firm
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within ten
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company; provided that for
purposes of determining the amount of any Gross-Up Payment, the Executive shall
be deemed to pay federal income tax at the highest marginal rates applicable to
individuals in the calendar year in which any such Gross-Up Payment is to be
made and deemed to pay state and local income taxes at the highest effective
rates applicable to individuals in the state or locality of the Executive’s
residence or place of employment in the calendar year in which any such Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account limitations applicable to individuals subject to federal income tax at
the highest marginal rates. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 17, shall be paid by the Company to the Executive (or to the
appropriate taxing authority on the Executive’s behalf) when the associated
Excise Tax is due. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall so indicate to the Executive in writing. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code, it is possible that the amount of the Gross-Up Payment determined by
the Accounting Firm to be due to (or on behalf of) the Executive may be lower
than the amount actually due (“Underpayment”). In any such case, the Accounting
Firm shall determine the amount of any Underpayment that has occurred and any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive.
 
18. Entire Agreement and Binding Effect. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior communications, agreements and understandings, written or
oral, and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, permitted assigns and legal representatives.


19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and in pleading or proving any provision
of this Agreement it shall not be necessary to produce more than one of such
counterparts.


20. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope of content of any provision of
this Agreement.


21.  Severability.  The provisions of this Agreement are severable. If any term
or provision hereof (or the application thereof) is held invalid or
unenforceable for any reason, the remaining provisions shall not be affected but
rather shall remain in full force and effect and shall be enforced to the
fullest extent permitted by law.  


 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.
 

THE EXECUTIVE:     TASKER PRODUCTS CORP.:                 /s/ Lanny Dacus    
/s/ Stathis Kouninis

--------------------------------------------------------------------------------

Lanny Dacus    

--------------------------------------------------------------------------------

Name: Stathis Kouninis      
Title:   CFO


 
-11-

--------------------------------------------------------------------------------

 